On February 2, 1911, the petitioner, Joe Lightle, was convicted in the superior court of Muskogee county on an information charging the violation of the prohibitory laws of this state, and his punishment assessed at thirty days' confinement in the county jail and a fine of $250. A proceeding in error to review said judgment having been prosecuted in the Criminal Court of Appeals, on April 8, 1912, the same was affirmed.
Application is made for the discharge of said petitioner under writ of habeas corpus on the ground that the act of the Legislature creating said court is in violation of the Constitution of this state. All of said contentions have been determined by this *Page 224 
court adversely to said petitioner in Ex parte Tom Anderson,ante, 124 P. 980.
The petition is therefore denied.
TURNER, C. J., and HAYES, KANE, and DUNN, JJ., concur.